DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-50, 55-66 and 76-85 have been cancelled. Therefore, claims 51-54, and 67-75 are currently pending in this Application. 
Information Disclosure Statement
	Applicant’s Information Disclosure Statements, filed on November 10, 2022 have been considered. Please refer to Applicant’s copies of the 1449 submitted herewith.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).
Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949). 
 In the present instance, claim 52 recites the broad recitation, ”… NO-dimethylhydroxylamine or a salt” and the claim also recites, “…(e.g. HCl salt),,”  which is the narrower statement of the range/limitation.
Claim 52 also recites the broad recitation, ”… with hydrazine” and the claim also recites, “…(e.g. hydrazine salt),,”  which is the narrower statement of the range/limitation.
Claim 52 also recites the broad recitation, ”… a sulfonate ester” and the claim also recites, “…(e.g. mesylate, tosylate or triflate),,”  which is the narrower statement of the range/limitation.
It is suggested to delete the term that are recited between parenthesis. 
Allowable Subject Matter 
The invention claims 51, 53, 54 and 67-75 drawn to a process of preparing products of Formula IA, 
    PNG
    media_image1.png
    222
    165
    media_image1.png
    Greyscale
. The  process comprises of several steps that include reacting an amide compound of Formula, 
    PNG
    media_image2.png
    92
    117
    media_image2.png
    Greyscale
with a pyrimidine compound of Formula, 
    PNG
    media_image3.png
    108
    120
    media_image3.png
    Greyscale
. The process of preparing the products of the instant claims are novel and non-obvious over the prior art. The closest prior art is US Patent Publication No. 2017/0137439 A1. None of the published processes of preparing the products anticipated, or rendered obvious, the process as described in this application. 
Therefore, claims 51, 53, 54 and 67-75 are allowable.
		
Conclusion
Claims 1-50, 55-66 and 76-85 are cancelled. 
Claims 51, 53, 54 and 67-75 are allowed.
Claim 52 is rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kamal A Saeed whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-T 7:00 AM- 5:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Joseph K. McKane, can be reached at (571) 272-0699.	
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to joseph.mckane@uspto.gov . All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626